DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 1-10 objected to because of the following informalities:
Regarding claim 1, the following lack a proper antecedent basis:
“the highest gear ratio” in line 1;
“the highest gear” in line 7;
“the minimum value” in line 15.
Regarding claim 2
Regarding claim 6, the following lack a proper antecedent basis:
“the highest gear ratio” in line 1;
“the highest gear” in line 7;
“the minimum value” in line 15.
Regarding claim 7, it appears that “for the” in line 4 should instead possibly be “of the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 6-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because, though the claims purport to be directed to a device, the variously recited “modules” and “units” appear to only be instructions and/or algorithms and/or software modules, and no physical structure is recited in the claims. The specification discloses that the steps recited in claims 6-10 “can be implemented by a program” (p. 10, line 13).
Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exceptions of abstract ideas without significantly more, as set forth below. 
The following analysis is performed as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance.
Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-5 are directed to a method.
Claims 6-10 are directed to written instructions and/or computer software.
Claims 1-5 are directed to one of the four statutory categories of subject matter. To expedite prosecution, and only for the purposes of the rejection of claims 6-10 as being directed to judicial exceptions with significantly more, the examiner will treat claims 6-10 as being directed toward one of the four statutory categories.
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
determining corresponding minimum engine fuel consumption rates when a vehicle travels at multiple constant vehicle speeds, and engine rotation speeds corresponding to the minimum engine fuel consumption rates based on engine universal characteristic data, wherein the multiple vehicle speeds are chosen from a vehicle speed range corresponding to the highest gear of the transmission;
determining a gear ratio corresponding to each minimum engine fuel consumption rate for each of the minimum engine fuel consumption rates, wherein the gear ratio is a ratio of an engine rotation speed corresponding to the minimum engine fuel consumption rate to a vehicle speed;
obtaining a weighted average value of the corresponding engine fuel consumption rates when the vehicle travels at the constant vehicle speeds under each gear ratio; and
determining the gear ratio, corresponding to the minimum value among obtained weighted average values of the engine fuel consumption rates, as the highest gear ratio of the transmission.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper.
Each of dependent claims 2-5 also recite the abstract ideas of claim 1, and/or additional abstract ideas of mathematical concepts.
Claims 1-5 therefore recite abstract ideas.
Claim 6 recites:
a fuel consumption determination module, configured to determine corresponding minimum engine fuel consumption rates when a vehicle travels at multiple constant vehicle speeds, and engine rotation speeds 
a gear ratio calculation module, configured to determine a gear ratio corresponding to each minimum engine fuel consumption rate for each of the minimum engine fuel consumption rates, wherein the gear ratio is a ratio of an engine rotation speed corresponding to the minimum engine fuel consumption rate to a vehicle speed;
an obtaining module, configured to obtain a weighted average value of the corresponding engine fuel consumption rates when the vehicle travels at the constant vehicle speeds under each gear ratio; and
a gear ratio determination module, configured to determine the gear ratio, corresponding to the minimum value among obtained weighted average values of the engine fuel consumption rates, as the highest gear ratio of the transmission.
These claim limitations are abstract ideas of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper.
Each of dependent claims 7-10 also recite the abstract ideas of claim 6, and/or additional abstract ideas of mathematical concepts.
Claims 6-10 therefore recite abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites no additional elements.
Therefore, there are additional elements to integrate the judicial exceptions into a practical application, and claim 1 is directed to the abstract ideas.
None of claims 2-5 recite any additional elements.
Claims 1-5 are therefore directed to the abstract ideas.
Claim 6 recites no additional elements.
Therefore, there are additional elements to integrate the judicial exceptions into a practical application, and claim 6 is directed to the abstract ideas.

Claims 6-10 are therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, as discussed with respect to Step 2A Prong Two, claim 1 fails to recite any additional elements, and there are no additional elements to provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B. For this reason, there is no inventive concept in claims 1-5, and claims 1-5 are therefore ineligible.
Regarding claim 6, as discussed with respect to Step 2A Prong Two, claim 1 fails to recite any additional elements, and there are no additional elements to provide an inventive concept to make the claim amount to significantly more than the judicial exceptions in Step 2B. For this reason, there is no inventive concept in claims 6-10, and claims 6-10 are therefore ineligible.

Applicant should note that while the claims are not rejected under 35 U.S.C. §§ 102 or 103, the claims are rejected under 35 U.S.C. § 101, and are not otherwise allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Newman, Kevin A. et al., "Modeling the Effects of Transmission Gear Count, Ratio Progression, and Final Drive Ratio on Fuel Economy and Performance Using ALPHA,", 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEO T HINZE/
Patent Examiner
AU 2853
05 June 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853